Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 6, 2019

                            Nos. 04-19-00254-CR, 04-19-00256-CR,
                             04-19-00257-CR & 04-19-00260-CR

                                    John Gabriel CASTILLO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
          Trial Court Nos. 2016CR10071, 2018CR0407, 2019CR2595 & 2019CR2598
                       The Honorable Stephanie R. Boyd, Judge Presiding


                                         ORDER
       The trial court’s certification in each of these appeal states “this criminal case is a plea-
bargain case, and the defendant has NO right of appeal.” Each clerk’s record contains a written
plea bargain, and the punishment assessed did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant; Rule 25.2(a)(2) applies. See TEX. R. APP. P.
25.2(a)(2).
        This court must dismiss an appeal “if a certification that shows the defendant has a right
of appeal has not been made part of the record under these rules.” Id. R. 25.2(d); see Chavez v.
State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
        We ORDER Appellant to cause an amended trial court certification to be filed in this
court for each of these appeals within TWENTY days of the date of this order showing Appellant
has the right of appeal. See TEX. R. APP. P. 25.2(d), 37.1; see also Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
no pet.). Each appeal for which an amended trial court certification is not filed as ordered will be
dismissed. See TEX. R. APP. P. 25.2(d).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court